IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-66,304-05, -06 & -07


EX PARTE RODNEY DALE SUMMERVILLE, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 0817992D, 0817994D & 0818003D IN THE 371ST DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession
of heroin, possession of cocaine with intent to deliver, and possession of a firearm by a felon. He was
sentenced to sixty years' imprisonment on each count. The Second Court of Appeals affirmed his
convictions. Summerville v. State, Nos. 02-03-00432-CR, 02-03-00433-CR & -02-03-00434-CR
(Tex. App.-Fort Worth Nov. 15, 2005, pet. ref'd). 
	Applicant raised multiple grounds in these applications. In its original findings of fact and
conclusions of law, the trial court recommended in the interests of justice that we grant Applicant
a new punishment hearing in cause number 0817992D and delete the deadly weapon finding from
the judgment in cause number 0817994D. After reviewing the record, we remanded these
applications for further findings and conclusions and directed the trial court to order trial and
appellate counsel to file responses. After reviewing these responses, as well as one from the
Honorable James Wilson, who presided at trial, the trial court made supplemental findings and
conclusions and determined that neither trial nor appellate counsel was ineffective. The trial court
recommended that we deny relief. After independently reviewing the record, we conclude that
Applicant is not entitled to a new punishment hearing  in cause number 0817992D or to the deletion
of the deadly weapon finding from the judgment in cause number 0817994D. We deny relief.

Filed: January 11, 2012
Do not publish